Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 12-13 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “closely” in claim 1 is a relative term which renders the claim indefinite. The term “closely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant discloses that die cut lines that are two millimeters (mm) apart would be considered “closely spaced”, but it is unclear as to how much further apart would be considered “closely spaced”.  

Claim 1, lines 6-10 recites, “at least one die-cut isolated element for transfer having (i) a micro-optic film material assembly that produces a synthetic image and (ii) a plurality of closely spaced die cut lines at locations aligning with at least one edge of a stamping die.  Applicant discloses in paragraph 33 of the Specification that a series of die cuts in 5 mm increments are placed in the elongate patch/stripe/transfer assembly, but does not teach making multiple cute lines in the die-cut isolated element as currently claimed.  For purposes of examination it is presumed Applicant meant to claim that die cut lines were made in the transfer assembly so as to create individual patches.  


	Claim Rejections - 35 USC § 103
Claims 1, 3-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Commander (EP 1897700) in view of Steenblik et al. (US 7333268) and Zimmer (US 3711353).  
As to claim 1, Commander discloses a pre-patch transfer sheet and method of manufacturing (Abstract) which can be used to impart security to documents of value (paragraphs 1-2).  Commander discloses a prepatch transfer sheet comprising of: a carrier substrate (12) and prepatch transfer assembly (14, 40, 10, 18, 22) that is affixed along a first side of the carrier substrate comprising:  at least one isolated element (10, 18) for transfer having a micro-optic (C10, L9-10) resin film material (C9, L54 and C10 L7) assembly that produces a synthetic image (C10, L9-10) and an adhesive layer (22, 

    PNG
    media_image1.png
    296
    488
    media_image1.png
    Greyscale

Commander discloses that the optical film can have micro lenses (paragraph 17), but fails to specifically teach or disclose whether image icons in the form of posts with coated areas which act in conjunction with the lenses may be added.  Steenblik discloses micro-optic security and image presentation providing modulated appearance of an in-plane image (Abstract).  Steenblik discloses a multilayered body with microlens and image icons comprising of shaped posts optionally filled with a material comprising of an ink or dye (Fig. 1b, 7a-7c; claim 18).  Steenblik discloses that the portions magnified by the focusing element (microlens) can be combined and projected to form a magnified synthetic image (Fig. 24a, 24b, 27a and 27b below).  Steenblik discloses that the icons are formed with first resin layer on one side of the optical spacer 5 and KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


    PNG
    media_image2.png
    370
    468
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    180
    570
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    841
    555
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    695
    594
    media_image5.png
    Greyscale

Commander discloses that the optical film can have a thickness 1-10 microns (paragraph 24), but does not specifically disclose that it can have a thickness of 30 microns as claimed.  As stated above, Steenblik discloses that the multilayered micro-optical body varies in thickness across its surface (due to the microlens) and can have a KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
The separation layer (14) in the method of the above references as combined would reside between the carrier substrate (12) and the micro-optic film material assembly in the (10) similar to the arrangement seen in in Fig. 2e and 5e of Commander.   Commander further discloses that the adhesive layer used to bond the optical layer (10) to the separation layer can be removed if a thermal release is utilized.  This would result in the release layer being in contact with both the carrier substrate and micro-optic film of Steenblik.  This configuration would also result in the carrier substrate being in contact with the focusing icons in the micro-optic layer since the other side of the optical layer is bonded to a document through adhesive layer 22 seen in Fig. 2e and 5e of Commander.  
The above references as combined fail to specifically teach or disclose that eyespots may be place upon the carrier.  Zimmer discloses a method of processing a web of material.  Zimmer discloses that it is known and conventional in the art to place eyespots upon the web so as to guide a die cutter to cut the web in a desired manner KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Hence the limitation regarding the plurality of closely spaced die cut lines at locations aligning with an edge of a stamping die is not a limitation tied to the patentabilty of the product since it relates to a method of producing the cut lines in the assembly.  
As to claim 3, the method of claim 1 is taught as seen above.  Commander discloses the pre-patch transfer assembly comprises a plurality of alternating isolated element for transfer and background areas (Fig. 5e).  

    PNG
    media_image6.png
    203
    420
    media_image6.png
    Greyscale

As to claim 4, the method of claim 1 is taught as seen above.  Commander discloses that the adhesive layer is discontinuous such that at least one of a longitudinal or latitudinal dimension of the adhesive layer is equivalent to or smaller than a corresponding dimension of the micro-optic film material assembly.
As to claim 5, the method of claim 1 is taught as seen above.  Commander discloses that the isolated element can have a straight edge (Fig. 5c.)
As to claim 6, the method of claim 1 is taught as seen above.  Commander discloses that the separation layer may comprise a relief structure (C10, lines 9-10).
As to claim 7, the method of claim 1 is taught as seen above.  Commander discloses that the isolated element can be in the form of a patch or stripe (Fig. 5e).
Claim 8 is rejected for the substantially the same reasons as claim 1 above, Commander discloses a step of die-cutting through at least one of the adhesive layer 22 (paragraphs 12 and 40), the micro-optic film material assembly 10 or separation layer 14 to form a plurality of isolated elements for transfer  (paragraph 40).
As to claim 9, the method of claim 8 is taught as seen above.  Commander discloses transferring the background area adjacent or surrounding the cut isolated 
As to claims 10 the method of claim 8 is taught a seen above.  Commander discloses transferring at least one of the plurality of isolated elements to an object to be protected (C10, L44-46).
As to claim 12, the method of claim 10 is taught as seen above. Commander discloses transferring at least one of the isolated elements comprises of contacting the adhesive layer to a security document and applying a die stamp to the carrier substrate to affix said adhesive to the security document through pressure applied by the die stamp (C10, L44-46).
As to claim 13, the method of claim 12 is taught as seen above. Commander discloses that the die stamp comprises pressure points that are in register with the plurality of isolated elements for transfer (C10, L29-31).

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Commander (EP 1897700) Steenblik et al. (US 7333268) and Zimmer (US 3711353) as applied to claims 1, 3-10 and 12-13 above, and further in view of Whiteman (US (20100045027).
As to claim 21, the transfer sheet of claim 1 is taught as seen above.  The above references as combined fail to specifically teach or disclose that at least one cut may be made into the isolated elements for tamper resistance purposes.  Whiteman discloses a photonic crystal security device (Abstract).  Whiteman discloses that it is known and conventional in the art of manufacturing security devices/patches/labels to apply a 
As to claim 22, the method of claim 8 is taught as seen above. Claim 22 is rejected for the same reasons as claim 21 to form isolated elements with a tamper resistant cut.  

Response to Arguments
Applicant's arguments filed October 11, 2021 have been fully considered but they are not persuasive. Examiner will address only those arguments pertinent to the rejection above.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “die-cutting” in claims 1 and 8) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the product and method of the above references as combined goes against all of the general understanding of the prior art since it recites a pre-patch transfer product which is not fragile.  Applicant points to paragraph 3 of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745